EXHIBIT 10.6
TARGA LIQUIDS MARKETING AND TRADE
 
RAW PRODUCT PURCHASE AGREEMENT
 
EFFECTIVE DATE:                                           September 1, 2009
(“Effective Date”)
 
Seller:     Targa Midstream Services Limited Partnership
1000 Louisiana, Suite 4300
Houston, TX 77002-5036
Fax No. (713) 584-1503
Attn:           Contracts Administration
 
Buyer:    Targa Liquids Marketing and Trade
1000 Louisiana, Suite 4300
Houston, TX 77002-5036
Fax No. (713) 584-1503
Attn:           Contracts Administration
 
1.  
SALE AND PURCHASE

 
Seller agrees to sell and deliver to Buyer, and Buyer agrees to purchase and
receive from Seller, Raw Product on the terms and conditions set forth in this
Raw Product Purchase Agreement (the “Agreement”).
 
2.  
TERM

 
This Agreement shall commence on the Effective Date and shall continue in full
force and effect for fifteen (15) years (the “Initial Term”).  At the end of the
Initial Term, this Agreement shall automatically be extended for successive five
(5) year terms, unless either Party shall have given the other Party no less
than 60 Days written notice of its intent to terminate this Agreement prior to
the end of (i) the Initial Term, or (ii) the then-current five (5) year
extension term, as applicable (the Initial Term, as extended by one year
extension terms, the “Term”).
 
3.  
TERMS OF SALE AND PURCHASE

 
3.1.  
VOLUMES

 
    Seller commits and dedicates to sell, and Buyer agrees to purchase all
volumes of Raw Product owned or controlled by Seller and produced from the
Originating Facility.
 
3.2.  
DELIVERY OF RAW PRODUCT

 
                        Buyer may elect to receive Raw Product from Seller as
follows:




(i) At or near the tailgate of the Originating Facility into a Raw Product
Pipeline designated by Buyer or such other locations as are mutually agreed to
by the Parties;
 
(ii) At the truck rack of the Originating Facility onto tank trucks provided by
Buyer.
 
3.3.  
SHIPMENT

 
                        Buyer shall procure transportation for all Raw Product
from the Originating Facility to the applicable destination.
 
4.  
PRICE

 
4.1.  
PRICE DETERMINATION FOR RAW PRODUCT SALES

 
(a)  
Buyer shall pay to Seller for the Raw Product delivered to Buyer hereunder, a
purchase price equal to the OPIS Index Price for each Gallon of each NGL
Component contained in the Raw Product, minus (i) the Lake Charles T&F Costs,
and (ii) the Marketing Fee.

 
 
(b)
“OPIS Index Price” means the monthly average of the daily high and low prices
per Gallon, for the Month in which delivery occurs, as quoted by OPIS in the
OPIS LP-Gas Report for "Any Current Month" volumes in the "Mont Belvieu Spot Gas
Liquids Prices" table using: (i) the Non-TET prices for the propane and
isobutane NGL Components; (ii) the Other prices for natural gasoline and normal
butane NGL components; and (ii) the EP Mix price for the ethane NGL Component.



 
(c)
”Lake Charles T&F Costs” shall mean all transportation costs and the costs and
expenses incurred in connection with the receipt and fractionation of Raw
Product received by Buyer from Seller or that would have been incurred, if
fractionated.  Beginning with the Effective Date hereof, the Lake Charles T&F
Costs shall be a per Gallon fractionation fee calculated on a monthly basis, as
follows:

 
 
Lake Charles T&F Costs = A*(GDP2/GDP1) + B*(Fuel 2/Fuel 1) + 2.15

 
 
Where:

 
 
A
    =
0.9 (Labor and Operating Cost Component)

 
 
B
    =
0.7 (Fuel and Utilities Cost Component)

 
 
GDP2  =
United States Department of Commerce Bureau of Economic Analysis GDP Implicit
Price Deflator for the previous calendar quarter

 
 
GDP1  =
The average of the GDP Implicit Price Deflator for the fourth quarter of the
calendar year 2001.

 
 
Fuel 2  =
 
The Gas Index Price for the current Month.

 
 
Fuel 1  =
 
$3.00 per MMBtu

 
 
“Gas Index Price” shall mean the monthly index price for natural gas, expressed
in dollars per MMBtu, published in the Inside FERC Gas Market Report, first of
month issue for the applicable month, for South Louisiana, Henry Hub as shown in
the “Market Center Spot Gas Prices” table.

 
At no time shall the Lake Charles T&F Costs be less than 3.75 cents per gallon.
 
Either Party shall have the right to initiate a renegotiation of the above fee
and fee formula to be effective on any or each of the fifth or tenth
anniversaries of the Effective Date (the “Price Change Dates”) and on any
renewal term thereafter by giving the other Party at least ninety (90) Days and
no more than one hundred and fifty (150) Days notice prior to any of the Price
Change Dates.  Such negotiations shall commence immediately upon the date of
receipt of such notice by the other Party and continue for at least sixty (60)
Days thereafter (the “Negotiation Period”).  During the Negotiation Period, each
Party shall submit to the other Party one or more written offers for the new fee
or fees.  If the Parties are unable to agree to the new fee or fees by the end
of the Negotiation Period, either Party shall have the right to have the new fee
or fees re-determined in accordance with the Dispute Resolution procedures set
forth in Article 20 hereinafter, provided that if the matter is submitted for
arbitration, the arbitrator’s choice shall be based on a determination of which
of the Parties final offer most closely approximates the then current fair
market value for the fractionation and other services provided by or on behalf
of Buyer to Seller, based on a five year term for volumes and composition of Raw
Product similar to that then being tendered hereunder by Seller, and with the
market area for comparison being the Lake Charles Area.
 
 
(c)
“Marketing Fee” means the greater of (i) two and one-half percent (2.5%) of the
OPIS Index Price, as applicable, per Gallon of the applicable product or (ii)
one cent ($0.01) per Gallon of the applicable product

 


4.2.  
ALTERNATE INDEX

 
         If for any reason the OPIS Index for a particular NGL Component or any
other index used in the calculations made pursuant to Section 4.1 should (i)
cease to be published or (ii) be materially changed, the Parties agree promptly
and in good faith to negotiate a mutually satisfactory alternate index or
substitute methodology for calculating the price for such Component (the
“Alternate Index”).  If, on or before 30 Days after the index used to determine
the price hereunder ceases to be published, the Parties are unable to agree on
an Alternate Index upon which to base the calculation of the price, the Parties
shall submit such determination to arbitration in accordance with the provisions
of Article 20, which arbitration procedure will determine the Alternate
Index.  From the date on which the index price used to determine the price for a
particular NGL Component ceases to be available until the Alternate Index is
determined, the price for such NGL Component shall be the average of the prices
in effect hereunder (or that would have been in effect hereunder) during the 12
Months preceding the Month in which the index upon which the price was based
ceased to be available, which price shall be effective until the effective date
of the Alternate Index determined as set forth in this Section 4.3.  Upon the
determination of an Alternate Index, the price will be adjusted retroactively to
the date on which the index upon which the price previously was based ceased to
be available.  Any payments hereunder that are delayed pending the determination
of an Alternate Index shall bear interest at the Base Rate from the date that
such payment would have been due without such delay until the date of payment.
 
5.  
REPRESENTATIONS AND WARRANTIES

 
5.1.  
SELLER REPRESENTATIONS AND WARRANTIES

 
Seller represents and warrants to Buyer that (i) Seller has Good And Marketable
Title to the Raw Product delivered by it to Buyer hereunder and the right to
sell and deliver same to Buyer, and SELLER AGREES TO RELEASE, INDEMNIFY, DEFEND
AND HOLD BUYER HARMLESS FROM AND AGAINST ANY CLAIMS ARISING OUT OF OR RELATED TO
ANY FAILURE OF SUCH TITLE OR BREACH OF THIS WARRANTY; and (ii) Seller shall
deliver all Raw Product sold to Buyer hereunder in compliance with all
Applicable Laws.
 
5.2.  
BUYER REPRESENTATION AND WARRANTY

 
Buyer represents and warrants to Seller that Buyer shall receive all Raw Product
sold by Seller hereunder in compliance with all Applicable Laws.
 
5.3.  
BUYER ACKNOWLEDGMENT

 
Buyer acknowledges that the Raw Product delivered hereunder is hazardous and
that Buyer is knowledgeable of (i) the hazards and risks associated with such
Raw Product, and (ii) the handling, receipt, transportation, storage and use of
such Raw Product.
 
6.  
WAIVER OF CONSUMER RIGHTS

 
Each of Buyer and Seller hereby waives its respective rights, if any, under the
Texas Deceptive Trade Practices-Consumer Protection Act, Sections 17.41 et seq.,
except for Section 17.555 Texas Business & Commerce Code, a law that gives
consumers special rights and protections.  After consultation with an attorney
of its own selection, Buyer and Seller voluntarily consent to this waiver.
 
7.  
DELIVERY

 
Delivery shall be deemed to have been completed when the Raw Product has been
delivered to the Measurement Points.  As between the Parties, Seller shall be
deemed to be in exclusive possession and control (and responsible for any
damages or injury resulting therefrom or caused thereby) of the Raw Product
prior to and at the Measurement Points and Buyer shall be deemed to be in
exclusive control (and responsible for any damages or injury resulting therefrom
or caused thereby) of the Raw Product from the Measurement Points.
 
8.  
PASSAGE OF TITLE

 
Title to, and risk of loss for, the Raw Product shall pass from Seller to Buyer
at the applicable Measurement Points.  Notwithstanding the foregoing, title to,
and risk of loss associated with, any Offspec Raw Product shall remain with
Seller.
 
9.  
MEASUREMENT & ANALYSIS

 
9.1.  
MEASUREMENT

 
All Raw Product under this Agreement shall be measured as follows:
 
(a)  
On all deliveries into/out of Pipelines, the quantity shall be determined by
turbine or positive displacement pipeline meter in accordance with API Manual of
Petroleum Measurement Standards.

 
(b)  
On all deliveries into/out of transport and tank truck equipment, quantities
shall be determined by meter with no vapor return, slip tube, rotary gauging
device or weighing, in accordance with GPA Publication 8162, all appropriate GPA
and API standards and all revisions thereof.

 
(c)  
Metering systems used for quantity determinations shall not allow vapor return
or shall compensate for any vapor return.

 
(d)  
All quantities shall be corrected to 60 degrees Fahrenheit and equilibrium vapor
pressure of the applicable Raw Product at 60 degrees Fahrenheit.

 
(e)  
Volume and compressibility correction factors shall be determined from
referenced API tables or computer programs used to generate these tables.

 
9.2.  
PRODUCT SAMPLING & ANALYSIS

 
(a)  
Buyer will obtain a sample or samples of the Raw Product from an appropriate
location at the Originating Facility, tank truck, or Pipeline, as applicable,
and/or the loading/unloading facilities connected to the applicable means of
transport; at an appropriate time or times and on a frequency established by
Buyer; with the exact sampling locations, times and frequencies to be determined
by Buyer, in its sole discretion, in order to obtain representative samples of
the Raw Product being delivered by Seller under this Agreement.

 
(b)  
Representative samples of the Raw Product shall be analyzed by Buyer.

 
(c)  
Other provisions and standards referenced herein notwithstanding, the volume of
the natural gasoline NGL Component contained in the Raw Product shall be
calculated using the component densities of the pentanes and the hexanes plus
C6+).

 
9.3.  
STANDARDS

 
Measurement, sampling and analysis, pursuant to the above provisions, shall be
conducted in accordance with the GPA Standards applicable to the methodology
used; including GPA Standards 8182, 8173, 2177 and all other appropriate GPA,
API and ASTM standards, with all such standards being incorporated herein for
all purposes, including all revisions of those standards adopted and in effect
during the Term of this Agreement.
 
10.  
CLAIMS

 
All claims by Buyer for deficiencies in Raw Product quantity or quality shall be
made to Seller within 180 days of delivery of the applicable Raw Product.  All
notices regarding Raw Product deficiencies shall be made in accordance with
Section 19.  Failure by Buyer to timely notify Seller of any deficiency shall be
deemed a waiver by Buyer of any claims with regard to such Raw Product
deficiencies.
 
11.  
QUALITY

 
All Raw Product delivered to Buyer under this Agreement shall meet the
specifications governing the applicable Pipeline receipt point and shall not
contain any contaminants that may make it or its NGL Components commercially
unacceptable.  Seller may be required, on Buyer's behalf as shipper, to furnish
any Pipeline on which Raw Product is transported with a certificate setting
forth the specifications of each shipment of Raw Product to be transported on
such Pipeline.  Seller acknowledges that any such Pipeline shall have the right
to: (i) refuse to accept any Raw Product for transportation which do not meet
such Pipeline's specifications or which are not of good and merchantable quality
suitable for transportation through Pipeline's existing facilities, and (ii)
sample and/or test any shipment of Raw Product prior to acceptance or during
receipt of same, and in the event of variance between the Seller's certificate
and the Pipeline's test, the latter shall prevail.
 
12.  
OFFSPEC RAW PRODUCT

 
In the event any of Seller's Raw Product is contaminated or otherwise fails to
conform to the specifications governing the applicable Pipeline receipt point
(“Offspec Raw Product”), either Party may notify the other Party of any such
failure, and Seller immediately shall undertake and diligently pursue such acts
as may be necessary to correct such failure so as to deliver Raw Product
conforming to the applicable specifications.  Buyer shall have the right, at any
time and from time to time, to reject any Raw Product not conforming to the
specifications governing the applicable Pipeline receipt point and to refuse or
suspend receipt until it is established to Buyer's reasonable satisfaction that
subsequent deliveries of Raw Product will conform to the specifications
governing the applicable Pipeline receipt point, and nothing contained in this
Section 12 or the Agreement is intended or shall be construed to limit such
right.  If it is subsequently determined that Buyer unknowingly accepted Offspec
Raw Product, the Parties will mutually agree upon a discounted price for such
Offspec Raw Product to reflect (i) its diminution in value, if any, from Raw
Product meeting the specifications governing the applicable Pipeline receipt
point  or (ii) the cost incurred by Buyer in handling such Offspec Raw
Product.  SELLER AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS BUYER,
ITS AFFILIATES, AND ITS AND THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS AND CONTRACTORS FROM AND AGAINST ANY CLAIMS ARISING OUT OF, OR RELATED
TO, THE DELIVERY OF OFFSPEC RAW PRODUCT TO BUYER WHICH ARE UNKNOWINGLY ACCEPTED
BY BUYER.
 
13.  
INSPECTIONS

 
Each Party shall be entitled to have its representatives present during all
loadings, unloadings, tests, samples and measurements involving delivery of Raw
Product under this Agreement.  Either Party may engage certified independent
inspectors to perform gauging, sampling, and testing up to four times during
each 12 Month period during the Term, in which event such inspector's
determinations shall be conclusive and binding on the Parties.  Payments for
such outside inspector's services will be shared equally among the Parties
unless some other arrangement for payment is mutually agreed upon.
 
14.  
NOMINATIONS; DAMAGE PAYMENTS

 
14.1           MONTHLY NOMINATIONS
 
Prior to the end of each Month Seller will nominate the total quantity of Raw
Product to be delivered to Buyer pursuant to this Agreement during the
succeeding Month, giving sufficient time to meet the applicable Pipeline’s
nomination deadlines for such Month, and will also provide Buyer with any other
operational information which could have a significant effect on the quantity of
Raw Product delivered for the Month.  Seller and Buyer will cooperate in
communicating throughout each Month regarding any changes in the quantity of Raw
Product to be delivered at the Measurement Point.  Should Seller become aware
that actual deliveries at the Measurement Point on any day will be more or less
than the nominated quantity, Seller will promptly notify Buyer.
 
14.2           DAMAGE PAYMENTS


In the event that (i) Buyer is unable to take all of the Raw Product nominated
by Seller during a particular Month due to any Person’s failure to take Raw
Product from Buyer, and (ii) Buyer receives Damage Payments in connection with
such event, Buyer will pay Seller its pro rata share of such Damage Payments
based on the amount of nominated Raw Product not taken by Buyer from Seller and
any other Affiliates of Buyer as a result of such event.


15.  
DEFAULT; TERMINATION

 
15.1.  
          EVENTS OF DEFAULT

 
It shall be an “Event of Default” if:
 
(a)  
Either Party becomes insolvent, makes an assignment for the benefit of
creditors, or a receiver or trustee is appointed for the benefit of such Party’s
creditors, or a Party makes a filing for protection from creditors under any
bankruptcy or insolvency laws, or such filing is made against a Party;

 
(b)  
Buyer fails to make any payment when due and such nonpayment shall have
continued for 10 Days or more after notice of same from Seller;

 
(c)  
Either Party fails to perform any of its material obligations hereunder and such
nonperformance shall have continued for 30 Days or more after notice of same
from the other Party.

 
15.2.  
         TERMINATION FOR DEFAULT

 
(a)  
If an Event of Default occurs and is continuing, the non-defaulting Party may,
by written notice to the defaulting Party, designate a day no earlier than the
day such notice is effective as an early termination date (“Early Termination
Date”).  On the Early Termination Date, all obligations due on or after the
Early Termination Date under the Agreement shall be terminated except as
provided herein.  If an Early Termination Date has been designated, the
non-defaulting Party shall in good faith calculate the amount due between the
parties as of the Early Termination Date. The non-defaulting party shall notify
the defaulting Party in writing of the amount due and whether it is owed to or
from the defaulting Party (the “Termination Payment”).  The party owing the
Termination Payment shall pay it to the other party within two Business Days
after the effective date of such notice, with interest at the Base Rate from the
Early Termination Date until paid.

 
(b)  
In addition, the defaulting Party hereunder shall reimburse the non-defaulting
Party, on demand, for actual, reasonable out-of-pocket expenses (with interest
at the Base Rate), including, without limitation, reasonable legal fees and
expenses incurred by the other Party in connection with the enforcement of the
Agreement.

 
(c)  
If an Early Termination Date is designated, the non-defaulting party shall be
entitled, in its sole discretion, to set-off any amount payable by the
non-defaulting Party or any of its Affiliates to the defaulting Party under the
Agreement or otherwise, against any amounts payable by the defaulting Party to
the non-defaulting Party or any of its Affiliates under this Agreement or
otherwise.  This provision shall be in addition to any right of setoff or other
right and remedies to which any party is otherwise entitled (whether by
operation of law, contract or otherwise).  If an obligation is unascertained,
the non-defaulting party may in good faith estimate that obligation and set-off
in respect of the estimate, subject to the non-defaulting party accounting to
the defaulting Party when the obligation is ascertained.

 
15.3  
           OTHER TERMINATION RIGHTS



In the event that either Party ceases to be an Affiliate of Targa Resources,
Inc., then either Party may, at it sole discretion, elect to terminate this
Agreement upon no less than one hundred twenty (120) Days written notice to the
other Party.


16.  
FORCE MAJEURE

 
16.1.  
       SUSPENSION

 
In the event of either Party being rendered unable, wholly or in part, by reason
of force majeure to carry out its obligations under this Agreement, other than
to make payments due hereunder, the obligations of the Party suffering force
majeure shall be suspended to the extent affected by and for the period of such
force majeure condition.  Such Party suffering force majeure shall give notice
and full particulars of such force majeure in writing or by facsimile to the
other Party as soon as possible after the occurrence of the cause.  Such cause
shall as far as possible be remedied with all reasonable dispatch.
 
16.2.  
       DEFINITION

 
The term “force majeure” as employed herein shall mean acts of God, strikes,
lockouts or other industrial disputes or disturbances, acts of the public enemy,
wars, blockades, insurrections, riots, epidemics, landslides, lightning,
earthquakes, fires, tornadoes, hurricanes or storms, and warnings for any of the
foregoing which may necessitate the precautionary shut-down of wells, plants,
gathering systems or other related facilities, floods, washouts, arrests and
restraints of governments and people, civil disturbances, explosions, sabotage,
breakage or accidents to equipment, machinery, plants, or lines of pipe, the
making of repairs, expansions or alterations to lines of pipe or plants,
breakdown or destruction of facilities or equipment, lack of sufficient brine or
brine handling capacity, inability to secure labor or materials, freezing of
wells or lines of pipe, partial or entire failure of the Originating Facility or
the facilities used to accept delivery of Raw Product and/or measure the same,
electric power shortages, necessity for compliance with Applicable Laws,
inclement weather that necessitates extraordinary measures and expense to
construct facilities and/or maintain operations and any other causes, whether of
the kind enumerated herein or otherwise, not within the control of the Party
claiming suspension and which by the exercise of reasonable diligence such Party
is unable to prevent or overcome.  Such term shall likewise include, in those
instances where either Party hereto is required to obtain permits or licenses
from any governmental agency to enable such Party to fulfill its obligations
hereunder, the inability of such Party to acquire, or delays on the part of such
Party in acquiring, such permits or licenses.  The term "force majeure" shall
also include any event of force majeure occurring with respect to the facilities
or services of either Party's suppliers or customers delivering or receiving any
Raw Product, fuel, feedstock, or other substance necessary to the performance of
such Party's obligations, and shall also include curtailment or interruption of
deliveries or services by such third party suppliers or customers as a result of
an event of force majeure.
 
16.3.  
      LABOR DISPUTES

 
It is understood and agreed that the settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty, and that the
above requirements that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of an opposing party when such course is inadvisable in the sole
discretion of the Party having difficulty.
 
16.4.  
      MAINTENANCE

 
Either Party and/or its designee may briefly interrupt its performance hereunder
for the purpose of making necessary or desirable inspections, alterations and
repairs; and the Party requiring such relief shall give to the other Party
reasonable notice of its intention to suspend its performance hereunder, except
in cases of emergency where such notice is impracticable, in cases where the
operations of the other Party will not be affected, or as to Buyer's
performance, in cases where the Raw Product is being delivered to a terminal or
a fractionation facility operated by a third party and the operator of such
plant fails to give Buyer notice of such plant maintenance.  The Party requiring
such relief shall endeavor to arrange such interruptions so as to inconvenience
the other Party as little as possible.
 
16.5  
          RATABLE TAKE

 
Whenever a force majeure event or other circumstances prevent Buyer from taking
delivery of all of the Raw Product nominated by Seller during a particular
Month, Buyer will use commercially reasonable efforts to take Seller’s Raw
Product ratably as to quantity with all other Raw Product that is nominated by
Affiliates of Buyer that are also affected by such event.
 
17.  
INDEMNITIES

 
SELLER SHALL INDEMNIFY, RELEASE, DEFEND AND HOLD HARMLESS BUYER AND ITS
AFFILIATES, AND ITS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
AGENTS FROM AND AGAINST ANY CLAIMS ARISING OUT OF OR IN ANY WAY RELATING TO
SELLER’S OWNERSHIP, POSSESSION OR CONTROL OF THE RAW PRODUCT UP TO THE
MEASUREMENT POINTS, AND BUYER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER
AND ITS AFFILIATES, AND ITS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND AGENTS FROM AND AGAINST ANY CLAIMS ARISING OUT OF OR IN ANY WAY RELATING TO
BUYER’S OWNERSHIP, POSSESSION OR CONTROL OF THE RAW PRODUCT AT AND AFTER THE
MEASUREMENT POINTS.
 
18.  
ASSIGNMENT

 
Should the rights of Seller giving rise to its ownership and/or control of the
Raw Product being sold hereunder be assigned during the Term of this Agreement
(such as sale of any interest in an Originating Facility wherein Seller's
ownership and control of Raw Product therefrom arises from Seller's ownership
interest in the Originating Facility), Seller shall make any such a transfer
expressly subject to the terms and conditions of this Agreement and shall (i)
require its successor in interest to expressly assume and agree to perform
Seller's obligations under this Agreement and to the extent of such assignment
or transfer should Seller transfer less than all of its such rights.  Nothing
herein shall be construed to release Seller from its obligations
hereunder.  This Agreement may be assigned by either Party to any of its
Affiliates or any Party that is the transferee or successor to all or
substantially all of the assets of the assigning Party without the prior written
consent of the other Party; provided that the assignee shall expressly agree to
assume and perform all of the assigning Party’s obligations hereunder.  Any
other assignment of this Agreement shall require the prior written consent of
the non-assigning Party, which consent shall not be unreasonably withheld or
delayed.  Any assignment in violation of this Section 18 shall be void ab
initio.
 
19.  
NOTICE

 
Any notice, claim, demand or other correspondence hereunder shall be in writing
and shall be delivered personally by courier or overnight delivery service, by
certified mail, return receipt requested, or by fax (promptly followed by a copy
sent by mail or personal delivery), to the Party’s address set forth in this
Agreement, unless changed by notice.  Such notice, claim, demand or
correspondence shall be deemed to have been given on the date of the actual
delivery thereof to the Party receiving such notice, or, if receipt is refused
or rejected, upon attempted delivery.
 
20.  
DISPUTE RESOLUTION

 
20.1.  
INITIAL NOTICE

 
Either Party may initiate dispute resolution procedures by sending written
notice (the “Initial Notice”) to the other Party specifically stating the
complaining Party’s claim and requesting dispute resolution in accordance with
this Article 20.  The Parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation between
executives who have authority to settle the controversy and who are at a higher
level of management than the persons with direct responsibility for
administration of this contract.  Within 10 Business Days after delivery of the
Initial Notice, the receiving Party shall submit to the other a written
response.  The Initial Notice and response shall include (a) a statement of that
Party’s position and a summary of arguments supporting that position, and (b)
the name and title of the executive who will represent that Party and of any
other person who will accompany the executive.  Within 25 Business Days after
delivery of the Initial Notice, the executives of both Parties shall meet at a
mutually acceptable time and place, and thereafter as often as they reasonably
deem necessary, to attempt to resolve the dispute.  All negotiations pursuant to
this clause are confidential and shall be treated as compromise and settlement
negotiations for purposes of applicable rules of evidence.
 
20.2.  
PROCEEDINGS

 
Any dispute arising out of or relating to this Agreement, including the breach,
termination or validity thereof, which has not been resolved by negotiation
between executives herein within 45 Business Days after delivery of the Initial
Notice, shall be finally resolved by arbitration in accordance with the CPR
Rules for Non-Administered Arbitration then currently in effect by three
arbitrators appointed by CPR under the terms of CPR Rule 6; provided, however,
that if one Party fails to participate in negotiation as agreed herein, the
other Party can commence arbitration prior to the expiration of the time periods
set forth above.  The arbitration shall commence upon the receipt of a notice of
arbitration by either Party.  The arbitration shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq. and the Texas Arbitration Act, TEX. CIV.
PRAC. & REM. CODE §§ 171.000 et seq., to the extent applicable and not in
conflict with the Federal Arbitration Act.  The arbitrators shall render a
reasoned award, and judgment upon the award may be entered by any court having
jurisdiction thereof.  The place of the arbitration shall be Houston,
Texas.  Unless the Parties to this Agreement agree in writing otherwise, the
arbitrators shall not have the power to award, nor shall they award, any
punitive or consequential damages (however nominated); however, the arbitrators
may award specific performance where appropriate.  Each Party shall pay its own
attorneys fees and costs, and each Party shall pay one-half of the arbitrators’
fees and costs, no matter which side prevails.  Except as required by law or
necessary to confirm or enforce an award, all proceedings hereunder shall remain
confidential.
 
20.3.  
PRELIMINARY INJUNCTIONS; PERFORMANCE PENDING RESOLUTION

 
Notwithstanding the foregoing, either Party may request preliminary injunctive
and/or equitable relief from a court of competent jurisdiction at any time
before an arbitrator has been selected in order to protect the rights or
property of such Party pending the resolution of the dispute as provided
hereunder.  Despite such action the Parties will continue to participate in the
procedures specified in this Agreement.  Each Party is required to continue to
perform its obligations under this Agreement pending final resolution of any
dispute arising out of or relating to the Agreement, unless to do so would be
impossible or impracticable under the circumstances.
 
21.  
STATEMENTS, AUDIT

 
On or before the 15th Business Day of the Month following the Month of delivery,
Buyer shall deliver to Seller a statement showing for the Month of delivery the
nominated and estimated amounts of Raw Product delivered for sale hereunder, and
the applicable NGL Component price(s).  Payment shall be made by Buyer within 10
days after its delivery of the statement.   Buyer may net against payments owed
to Seller under this Agreement any outstanding payments owed by Seller to Buyer
under this Agreement.  If Seller in good faith disputes all or part of any
statement or payment, then Seller shall provide Buyer with a written notice and
explanation of the basis for the dispute, but shall have no right to suspend
performance under this Agreement.  As soon as information is available on the
actual quantity of Raw Product delivered in each Month of delivery, the invoiced
amount shall be reconciled in the subsequent invoices for any overpayment or
underpayment.
 
Subject to the limitations set forth in the following paragraph, if an error is
discovered in any statement or payment, then the Party entitled to receive such
payment shall be paid by the other Party within 10 days after issuance of a
corrected invoice, together with interest at the Base Rate.
 
For a period of 24 Months from the date of any statement or invoice, each Party
and its duly authorized representatives shall have access to the accounting
records and other documents maintained by the other Party which relate to the
Raw Product being delivered under this Agreement and any other matters covered
by this Agreement and shall have the right to audit such records and other
documents once a year in the offices of the Party to be audited at any
reasonable time or times upon at least 15 Days prior written notice  Neither
Party shall make any claim on the other for any adjustment 24 Months after the
date of any statement or invoice.
 
22.  
TAXES; CHANGE OF LAW

 
Seller shall be responsible for any royalties, overriding royalties, and other
payments due or to become due on the hydrocarbons which are subject to this
Agreement.  Seller shall be liable for and shall pay, or cause to be paid, or
reimburse Buyer if Buyer has paid, all taxes applicable to the sale of Raw
Product by Seller to Buyer hereunder.  SELLER SHALL RELEASE, INDEMNIFY, DEFEND
AND HOLD BUYER, ITS DIRECTORS, OFFICERS, AGENTS AND EMPLOYEES HARMLESS FROM AND
AGAINST ANY AND ALL CLAIMS ARISING OUT OF OR RELATING TO THE PAYMENT OF ANY
TAXES, ROYALTIES, OVERRIDING ROYALTIES AND OTHER PAYMENTS DUE OR TO BECOME DUE
ON THE RAW PRODUCT AND WHICH SELLER IS OBLIGATED TO PAY UNDER THIS AGREEMENT.
 
Notwithstanding anything contained in this Agreement to the contrary, in the
event there is a change in any applicable law or regulation after the effective
date of this Agreement which results in a governmental authority imposing, in
the reasonable determination of either Party, an additional economic burden on
such Party in connection with or related to the purchase and sale of Raw Product
pursuant to the terms of this Agreement, including but not limited to any tax,
assessment, emission credit expense, or other cost or expense based upon or
related to carbon dioxide content or emissions and/or greenhouse gas content or
emissions, then the burdened Party shall initiate a good faith effort to
negotiate with the other Party to modify this Agreement in order cure or
alleviate such economic burden.  If no such cure is agreed upon by the Parties,
then the issue shall be resolved pursuant to the dispute resolution procedures
set forth in Article 20.


 
23.  
LIMITATION OF LIABILITY

 
Neither Party shall be liable to the other Party for any indirect, incidental,
punitive, exemplary, consequential or special damages save and except only to
the extent such damages are imposed on a Party entitled to indemnity under the
terms of this Agreement in favor of an unaffiliated third party and such damages
arise from an underlying claim, liability or damages against which such Party
entitled to indemnity is indemnified by a Party to this Agreement.
 
24.  
CONFLICTS OF INTEREST

 
No director, employee or agent of either Party shall give or receive any
commission, fee, rebate, gift or entertainment of significant cost or value in
connection with this Agreement.  Any representative(s) authorized by either
Party may, at its sole expense, audit the applicable records of the other Party
solely for the purpose of determining whether there has been compliance with
this Section 24.
 
25.  
CONDUCT OF PARTIES’ BUSINESS

 
Each Party in the performance of this Agreement is engaged in an independent
business and nothing herein contained shall be construed as giving either Party
any right to control the other Party in any way in the performance of the other
Party's business.  Neither Party shall have any right to exercise control over
any of the other Party's employees, representatives, agents or contractors of
any level except to the extent of any safety requirements for delivery of Raw
Product under this Agreement.  All employees, representatives, agents or
contractors of any level of a Party shall be entirely under the control and
direction of that Party, which shall be entirely responsible for their actions
and omissions.
 
26.  
GOVERNING LAW

 
THIS AGREEMENT SHALL BE SUBJECT TO THE JURISDICTION OF, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, INCLUDING THE
UNIFORM COMMERCIAL CODE EXCEPT AS OTHERWISE SPECIFIED HEREIN, WITHOUT REGARD TO
ANY CONFLICT OF LAWS RULES THAT MAY DIRECT THE APPLICATION OF THE LAW OF ANY
OTHER JURISDICTION.
 
27.  
CONFIDENTIALITY

 
Each Party agrees that it shall not disclose Confidential Information whether
acquired before or after the Effective Date, to any third party other than each
Party’s officers, directors, employees, advisors or representatives who need to
know and agree to maintain the confidentiality of the Confidential Information
(collectively, “Representatives”) during the Term and for a period of not more
than three years after the end of the Term.  Each Party shall be responsible for
any breach of this Agreement by its Representatives.
 
Notwithstanding anything contained in this Section 27, Confidential Information
may be disclosed to any governmental, judicial or regulatory authority requiring
such Confidential Information, provided that: (i) such Confidential Information
is submitted under applicable provisions, if any, for confidential treatment by
such governmental, judicial or regulatory authority; (ii) prior to such
disclosure, the Party who supplied the information is given notice of the
disclosure requirement so that it may take whatever action it deems appropriate,
including intervention in any proceeding and the seeking of an injunction to
prohibit such disclosure; and (iii) the Party subject to the governmental,
judicial or regulatory authority endeavors to protect the confidentiality of any
Confidential Information to the extent reasonable under the circumstances and to
use its good faith efforts to prevent the further disclosure of any Confidential
Information provided to any governmental, judicial or regulatory authority.
 
28.  
SEVERABILITY

 
The invalidity of any one or more covenants or provisions of this Agreement
shall not affect the validity of any other provisions hereof or this Agreement
as a whole, and in case of any such invalidity, this Agreement shall be
construed to the maximum extent possible as if such invalid provision had not
been included herein.
 
29.  
NO THIRD PARTY BENEFICIARY

 
Nothing in this Agreement shall entitle any Person other than Seller or Buyer,
or their successors or assigns, to any claim, cause of action, remedy or right
of any kind relating to the transaction(s) contemplated by this Agreement.
 
30.  
WAIVER

 
Waiver by either Party of the breach of any provision(s) hereof by the other
Party shall not be deemed to be a waiver of the breach of any other provision(s)
hereof or of any subsequent or continuing breach of such provision(s).
 
31.  
ENTIRE AGREEMENT – ALTERATIONS OR AMENDMENTS

 
This Agreement contains the entire agreement of the Parties respecting the
matters addressed herein and no oral promises, agreements or warranties shall be
deemed a part hereof, nor shall any alteration or amendment of this Agreement,
or waiver of any of its provisions, be binding upon either Party hereto unless
the same be in writing and signed by both Parties.
 
32.  
COMPLIANCE WITH LAWS

 
The Parties shall comply with all Applicable Laws in the performance of their
respective obligations under this Agreement.
 
33.  
HEADINGS

 
The headings of the Articles, Sections and Paragraphs of this Agreement are for
convenience of reference only and shall not constitute a part, nor modify,
define or limit any of the terms or provisions, hereof.
 
34.  
SURVIVAL

 
The provisions of Articles 15, 17, 20, 23, 26 and 27 shall survive any
expiration or termination of this Agreement.
 
35.  
FURTHER ASSURANCES

 
Each Party shall take such acts and execute and deliver such documents as may be
reasonably required to effectuate the purposes of this Agreement.
 
36.  
RULES OF CONSTRUCTION

 
In construing this Agreement, the following principles shall be followed:
 
(a)  
No consideration shall be given to the fact or presumption that one Party had a
greater or lesser hand in drafting this Agreement.

 
(b)  
Examples shall not be construed to limit, expressly or by implication, the
matter they illustrate.

 
(c)  
The word “includes” and its syntactical variants mean “includes, but is not
limited to” and corresponding syntactical variant expressions.

 
(d)  
The plural shall be deemed to include the singular and vice versa, as
applicable.

 
(e)  
Unless the context otherwise requires, any reference to a statutory provision
(including those contained in subordinate legislation) is a reference to the
provision as amended or re-enacted, or as modified by other statutory provisions
from time to time, and includes subsequent legislation made under the relevant
statute.

 


IN WITNESS THEREOF, the Parties execute this Agreement on September 24, 2009, to
be effective as of the Effective Date.


Targa Midstream Services Limited Partnership
 
 
By:  /s/ Marc O.
Breitling                                                                 
Name:  Marc O.
Breitling                                                                 
Title:  Vice
President                                                                 
Targa Liquids Marketing and Trade
 
 
 
By:  /s/ D. S.
Pryor                                                                 
 
Name:  D. S.
Pryor                                                                 
 
Title:  Vice
President                                                                



 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
DEFINITIONS
 
In addition to any terms defined in the Raw Product Purchase Agreement to which
this Exhibit A is affixed, as used herein, the following terms shall be given
the following meanings:
 
“Affiliate” means any Person that directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified, with the term “control” (including the terms “controlled by”
or “under common control with”) meaning the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
a Person, whether through ownership, by contract, or otherwise.  Any Person
shall be deemed to be an Affiliate of any specified Person if such Person owns
50% or more of the voting securities of the specified Person, if the specified
Person owns 50% or more of the voting securities of such Person, or if 50% or
more of the voting securities of the specified Person and such Person are under
common control.
 
“Agreement” is defined in Section 1.
 
“Alternate Index” is defined in Section 4.2.
 
“API” means the American Petroleum Institute.
 
“Applicable Laws” means all applicable laws, statutes, regulations, rules,
authorizations and orders of, and all applicable restrictions imposed by, any
Governmental Authority.
 
“ASTM” means ASTM International (formerly American Society for Testing and
Materials).
 
“Base Rate” means the lesser of (i) 2% above the per annum rate of interest
announced from time to time as the “prime rate" for commercial loans by JPMorgan
Chase, as such "prime rate" may change from time to time, or (ii) the maximum
applicable non-usurious rate of interest.
 
“Business Day” means any day other than a Saturday, Sunday or a weekday that is
observed as a holiday by federal reserve banks located in Houston, Texas.
 
“Buyer” means Targa Liquids Marketing and Trade, a Delaware general partnership.
 
“Central Time” means Central Time as adjusted for daylight savings time.
 
“Claims” means any and all losses, damages, fines, liens, levies, penalties,
claims, demands, causes of action, suits, legal or administrative proceedings,
orders, governmental actions and judgments of every kind and character, and any
and all costs and expenses (including, without limitation, attorneys’ fees,
expert witness fees, and court costs) related thereto.
 
“Confidential Information” means this Agreement and any other written data or
information (or an oral communication if the Party requesting confidentiality
for such oral communication promptly confirms such communication in writing)
which is privileged, confidential or proprietary, except information which (i)
is a matter of public knowledge at the time of its disclosure or is thereafter
published in or otherwise ascertainable from any source available to the public
without breach of this Agreement, (ii) constitutes information which is obtained
from a third party (who or which is not an Affiliate of one of the Parties)
other than by or as a result of unauthorized disclosure, or (iii) prior to the
time of disclosure had been independently developed by the receiving Party or
its Affiliates not utilizing improper means.
 
“Damage Payments” means all liquidated damages or other payments received by
Buyer from any Person as a result of such Person’s failure to take Raw Product
from Buyer, minus any amounts of such liquidated damages or other payments
received by Buyer that are payable to any un-Affiliated third parties in
connection with such event.
 
“Day” or “Daily” means a 24 hour period commencing 12:00 a.m. Central Time and
extending until 12:00 a.m. Central Time on the following Day.
 
“Early Termination Date” is defined in Section 15.2(a).
 
“Effective Date” is defined in the preamble of this Agreement.
 
“Event of Default” is defined in Section 15.1.
 
 “Gallon” means one U.S. liquid Gallon, which is the unit of volume used for the
purpose of measurement of liquid.  One U. S. liquid Gallon contains 231 cubic
inches when the liquid is at a temperature of sixty 60 degrees Fahrenheit (60
F) and at the vapor pressure of the liquid being measured.
 
“Good and Marketable Title” means such title free from all liens, mortgages,
security interests, encumbrances and adverse claims or other charges.
 
“Governmental Authority” means any federal, national, state, regional, municipal
or local governmental or quasi-governmental authority or regulatory department,
agency, legislative, judicial or administrative body, taxing authority or other
governmental or quasi-governmental authority in any jurisdiction having
jurisdiction over any Party or the performance of the obligations set forth in
this Agreement.
 
“GPA” means the Gas Processors Association, headquartered in Tulsa, Oklahoma,
U.S.A.
 
“Initial Notice” is defined in Section 20.1.
 
“Initial Term” is defined in Section 2.
 
”Lake Charles T&F Costs” is defined in Section 4.1.
 
“Marketing Fee” is defined in Section 4.1.
 
 “Measurement Points” means the point where the Raw Product has passed the
downstream flange of the meter measuring the Raw Product for delivery at the
location specified in Section 3.2.
 
“Month” or “Monthly” means a period commencing at 12:00 a.m. Central Time on the
first Day of a calendar month and extending until 12:00 a.m. Central time on the
first Day of the next succeeding calendar month.
 
“NGL Component” means each of the five individual hydrocarbon constituents
contained in the Raw Product, including ethane, propane, isobutane, normal
butane and natural gasoline (with natural gasoline including all pentane and
heavier hydrocarbon components).
 
"Offspec Raw Product" has the meaning ascribed to it in Section 12.
 
“OPIS” means the Oil Price Information Service.
 
“OPIS Index” means the Oil Price Information Service Index.
 
“OPIS Index Price” is defined in Section 4.1.
 
 “OPIS LP Gas Report” means the OPIS LP – Gas Price Report published by Oil
Price Information Service.
 
“Originating Facility” means any facility which is identified on Exhibit B and
such other facilities as are mutually agreed to by the Parties.
 
“Parties” means Buyer and Seller collectively.
 
“Party” means each of Buyer or Seller, as applicable.
 
“Person” means any individual, corporation, partnership, limited liability
company, association, joint venture, trust, or other organization of any nature
or kind.
 
“Pipeline” shall mean any Raw Product pipeline into which the Raw Product is
being delivered in accordance with Article 3.
 
 “Raw Product” means a mixture of liquid hydrocarbons meeting the specifications
governing the applicable Pipeline receipt point.
 
“Representatives” is defined in Section 27.
 
“Seller” means Targa Permian LP, a Delaware limited partnership.
 
 “Term” is defined in Section 2.
 
“Termination Payment” is defined in Section 15.2(a).
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
ORIGINATING FACILITIES

 
Barracuda Processing Plant
 
Lowry Processing Plant
 
Stingray Processing Plant
 
Sabine Pass Processing Plant
 
 
 